GENWORTH VARIABLE INSURANCE TRUST Genworth Calamos Growth Fund Genworth Columbia Mid Cap Value Fund Genworth Davis NY Venture Fund Genworth Eaton Vance Large Cap Value Fund Genworth Legg Mason ClearBridge Aggressive Growth Fund (formerly, Genworth Legg Mason Partners Aggressive Growth Fund) Genworth PIMCO StocksPLUS Fund Genworth Putnam International Capital Opportunities Fund Genworth Thornburg International Value Fund Genworth Goldman Sachs Enhanced Core Bond Index Fund (formerly, Genworth Legg Mason Western Asset Core Plus Bond Fund) (each a “Fund” and collectively, the “Funds”) SUPPLEMENT DATED JANUARY 4, 2 DATED MAY 1, 2 DATED DECEMBER 7, 2009 The subsection entitled “Pacific Investment Management Company LLC” of “The Subadvisors” section on page 22 of the Service Shares Prospectus and on page 47 of the Institutional Shares Prospectus is hereby deleted in its entirety and replaced with the following: Pacific Investment Management Company LLC Pacific Investment Management Company LLC, (“PIMCO”), 840 Newport Center Drive, Newport Beach, California92660, is the subadvisor for the Genworth PIMCO StocksPLUS Fund.PIMCO is a majority-owned subsidiary of Allianz Global Investors of America, L.P. (“AGI LP”).Allianz SE (“Allianz SE”) is the indirect majority owner of AGI LP.Allianz SE is a European-based, multinational insurance and financial services holding company.As of September 30, 2009, PIMCO had approximately $940.4 billion under management. Marc P.
